Title: To James Madison from James Maury, 3 May 1809
From: Maury, James
To: Madison, James


Dear Sir,Liverpool 3 May 1809
I beg leave to present you my congratulations on your becoming president of the United States, hoping you will experience that comfort in the office, which those, who undertake so arduous an one under the influence of such motives as your’s, so highly merit.
The partial repeal of the Embargo law was indeed very unexpected in this country; but the late revocation of the orders in council has been still more so.
These changes have already reduced the prices of Cotton & Tobaccoe to about pence standard.
In answer to what you say about the trifle due me for the cheese, you may order it to be paid to Mr Benjn Day of Fredericksburg.
I present you my best wishes & have the honor to be with great esteem & respect Your most obt Servt
James Maury


Best
Sea
I[s]land
Cotton
from
5/9
—
2/6


"
"
Upland

"
3/

1/2


"
Stemed Tobo
"
2/6

9


"
Leaf
  "

"
2/3

7



